Title: Report on the Petition of Joseph Henry, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by the House of Representatives the Petition of Joseph Henry respectfully submits the following Report—
The above mentioned Petition seeks compensation by way of rent for the use of a Lot of Ground in the County of Frederick in the State of Virginia which in February 1781, was let by Mathias Bush to certain Agents of that State for the Accommodation of British Prisoners of War captured by the Army of the United States. The Petitioner claims as Assignee of Mathias Bush.
The foundation of the Claim is an Agreement under Seal between Philip Bush as Agent of Mathias Bush, and Joseph Holmes, John Smith and Isaac Zane, in Character of Agents for the State of Virginia, demising the land “for and during the War between the United States and Great Britain, to cut, use and enjoy all the Timber that might be wanting for the Use of the United States or any of them either for building or fuel for Troops belonging to the same or prisoners captured by them or any nation in Alliance with them” in Consideration that the State of Virginia should pay a yearly Sum of twenty Pounds, Virginia Currency, and Six pence ⅌ Cord for all the Wood that should be used.
A Certificate of Joseph Holmes is produced, shewing the quantity of Wood calculated to have been used, and stating the Sum to be paid on the Agreement, as well for rent as Wood at three hundred and forty Pounds Virginia Currency.
An Order of Council of the Commonwealth of Virginia of the 27th. of July 1790, is also produced, referring the Petitioner to the General Government for payment, on the ground of the Contract appearing to have been made for Continental purposes—whence it is to be inferred that the Claim remains unsatisfied.
It results therefore that Mathias Bush or the Petitioner, as his Assignee had a well founded and well ascertained Claim which is still unsatisfied.
But being grounded on a Contract with the State of Virginia, though for purposes relative to the United States, and originating under their Authority, it is conceived, that it was the most proper course of the Transaction, according to the practice of the times, that the State of Virginia should have satisfied the Demand and charged it to the United States.
To vary this course at present would be liable to strong Objections. The extent or number of cases, in which similar Claims might arise is unknown. Questions concerning Acts of limitation, as well of the particular States as of the United States, might embarrass. Investigations of Claims founded on transactions with Officers and Agents of particular States, respecting which the public Offices of the United States do not afford competent evidence, the real State of which can only be known from sources over which the United States have no Superintendence or Controul, must be regarded as liable to hazard, uncertainty and abuse; especially, when it is added, that in some Cases the losses of papers and Vouchers of the States are impediments to an adequate investigation even by themselves. Though a particular instance should seem to be free from material difficulty, the precedent might lead to more future perplexity than could beforehand be appreciated.
If the Claim is to be regarded as originally against the United States, it is barred by the Acts of Limitation. ’Tis probable the same Circumstance would attend most other cases that could arise. It must increase the difficulty of maintaining the necessary barriers derived from those Acts against Claims alleged to arise from Transactions immediately with or by the Officers and Agents of the United States, if they are waved in favor of Claims arising from transactions with Officers and Agents of the particular States.
Upon the whole, the Secretary does not perceive that the Claim of the Petitioner can be recognized by the United States without forming a precedent endangering embarrassment and disorder.
All which is humbly submitted.

Alexander HamiltonSecy. of the Treasury.
Treasury DepartmentFebruary 27th. 1794.
